DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 9/6/2022. Currently, claims 1, 6-11, 13-20 and 25-29 are pending in the application. Claims 27-29 are withdrawn and not examined at this point. Claims 2-5, 12 and 21-24 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to the specification is sufficient to overcome the previous objection to claims 1, 11 and 19. Applicant’s amendment to claim 26 is sufficient to overcome the previous objection to claim 26.
Applicant’s amendments to claims 1, 6, 10, 11, 13, 18, 19, 25 and 26 are not wholly sufficient to overcome the previous objection to claims 1, 6, 10, 11, 13, 18, 19, 25 and 26. Claim 11, therefore, remains objected to as detailed below.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1 and 6-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 19 is sufficient to overcome the previous rejection of claims 19, 20, 25 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant failed to amend claim 11 to overcome the previous rejection of claims 11 and 13-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Further, Applicant has not provided any arguments regarding this rejection. Claims 11 and 1-18, therefore, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as detailed below.
Applicant’s amendment to claim 7 is not sufficient to overcome the previous rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 7 and 8, therefore, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed below.
Applicant’s amendment to claim 15 is not sufficient to overcome the previous rejection of claims 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 15 and 16, therefore, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed below.
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
 Applicant’s amendment to claim 10 is not wholly sufficient to overcome all previous rejections of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Regarding the claim 10, Applicant argues that claim 10 is definite because the claimed feature is “well supported in the specification.” In response, the examiner agrees with Applicant what claim 10 limitation “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc” is supported by Applicant’s original specification. However, the examiner notes that claim 10 has not been rejected for including new matter but rather, was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite. An argument that the limitation of claim 10 is supported by Applicant’s specification is not sufficient to address the indefiniteness of claim 10. Claim 10, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as detailed below. By the same logic, the rejections of claims 18 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are also maintained.
In response to applicant's argument that Frey does not teach the connecting band being in contact with the front teeth for receiving impression of the front teeth during fitting, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, column 8, lines 62-63 of Frey teaches “the arch 68 of the connector 20 can be location adjacent to one of incisors [the incisors being front teeth] of the user and the gum line adjacent to the incisors of the user” and “the connector lies on the lingual [or, interior side of] of the lower central incisors.” Since the strip 80 is positioned within the connector 20 as shown in Figure 10B, the strip 80 would likewise be positioned adjacent the incisors/front teeth and the gum line adjacent the incisors on the interior side of the incisors. Thus, the strip 80 would be positioned behind the incisors/front teeth. Strip 80 would be capable of being in contact with the incisors/front teeth depending on the position/orientation of the incisors/front teeth of the individual user. Further, column 12, lines 14-15 of Frey teaches “the PVS forms a strip 80 between the bite pads 56 and 60.” Consequently, the strip 80 is made of a material that is capable of receiving impressions of the front teeth during fitting when the front teeth are in contact therewith.

Claim Objections
Claim 11 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the at least one support member” in line 11 of the claim should be amended to recite ---the at least one elongated support member---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites at least one elongated support member extending “toward the pair of bite pad supports.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification provides no description of the at least one support member (40) being angled toward the pair of bite pad supports (34, 36). In fact, Applicant’s specification explicitly teaches that “the fingers 40 angle rearwardly and upwardly from the connecting arc 38.” Thus, it is clear that the at least one support member (40) is not angled laterally toward the pair of bite pad supports (34, 36) (as claimed) and instead, the at least one support member (40) is angled straight backwards, or rearwardly, as shown in Applicant’s Figure 1. Claims 13-18 depend on claim 11 and therefore, include the same error.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the portion of the bite pad received within the bite pad support" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends on claim 7 and therefore, includes the same error.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, when the at least one support member is previously recited in claim 1 (upon which claim 10 depends) to be part of the connecting arc. 
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the portion of the bite pad received within the bite pad support" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends on claim 15 and therefore, includes the same error.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, which the at least one support member is initially recited in claim 11 (upon which claim 18 depends) to be part of the connecting arc. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support member extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, which the at least one support member is initially recited in claim 19 (upon which claim 26 depends) to be part of the connecting arc. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 19-20 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US 8,453,650).
In regards to claim 1, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41 and 46-49, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of a user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 teaches “the top of the bite pads 56 and 60 form indentation surfaces 58 and 62 respectively for the teeth”), and a connecting band (strip 80) extending between (as shown in Figures 10A and 10B; further, column 12, line 15 teaches “a strip 80 between the bite pads 56 and 60”) the pair of bite pads  (bite pad 56, bite pad 60); and a tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) configured to receive (as shown in Figures 10A and 10B) the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80), the tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) including a pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43), each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) having a tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible) and a well (as defined in the annotated copy of Figure 10A provided below) extending from (projecting in the direction away from, as shown in Figure 10A) the tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible) and configured to receive at least a portion of one of the pair of bite pads (bite pad 56, bite pad 60) therein (as shown in Figures 10A and 10B), and a connecting arc (connector 20, channel 78) extending between (as shown in Figures 10A and 10B; further, column 8, lines 4-5 teaches “a connector 20 between the first frame 38 and the second frame 40”) the pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43), the connecting arc (connector 20, channel 78) including at least one elongated support member (as defined in the annotated copy of Figure 10A provided below) extending rearwardly from (the at least one elongated support member is shown to have a thickness that extends rearwardly from the center point of connector 20, as shown in Figure 10A) a midpoint (center point) of the connecting arc (connector 20, channel 78), wherein the at least one support member (as defined in the annotated copy of Figure 10A provided below) includes (inasmuch as it is structured as) spaced apart holding lips configured to receive the connecting band (strip 80) of the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) between the holding lips (as shown in Figure 10B, the support members/holding lips hold the strip 80 therebetween) and adapted to hold (the support member is shown in Figure 10B to engage strip 80) the connecting band (strip 80) of the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) behind and in contact with the front teeth for receiving impressions of the front teeth during fitting (column 8, lines 62-63 teaches “the arch 68 of the connector 20 can be location adjacent to one of incisors [the incisors being front teeth] of the user and the gum line adjacent to the incisors of the user” and “the connector lies on the lingual [or, interior side of] of the lower central incisors;” since the strip 80 is positioned within the connector 20 as shown in Figure 10B, the strip 80 would likewise be positioned adjacent the incisors/front teeth and the gum line adjacent the incisors on the interior side of the incisors; thus, the strip 80 would be positioned behind the incisors/front teeth; strip 80 would be capable of being in contact with the incisors/front teeth depending on the position/orientation of the incisors/front teeth of the individual user; column 12, lines 14-15 teaches “the PVS forms a strip 80 between the bite pads 56 and 60,” and therefore, the strip 80 is made of a material that is capable of receiving impressions of the front teeth during fitting when the front teeth are in contact therewith).

    PNG
    media_image1.png
    632
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    550
    media_image2.png
    Greyscale

In regards to claim 7, Frey teaches the apparatus of claim 1. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an outer sidewall (side wall 37, side wall 43) extending past (inasmuch as side walls 37, 43 extend beyond the bounds of and along the buccal edge of bite pads 56, 60, as shown in Figure 10B) the portion of the bite pad (bite pad 56, bite pad 60) received within (as shown in Figure 10B) the bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) such that the outer sidewall (side wall 37, side wall 43) is adapted to contact the tooth buccal surface (side walls 37, 43 are capable of touching the buccal surface of a tooth).
In regards to claim 8, Frey teaches the apparatus of claims 1 and 17. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an inner sidewall (side wall 39, side wall 41) oppositely disposed (as shown in Figures 10A and 10B) from the respective outer sidewall (side wall 37, side wall 43).
In regards to claim 19, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41 and 46-49, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of a user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 teaches “the top of the bite pads 56 and 60 form indentation surfaces 58 and 62 respectively for the teeth”), a connecting band (strip 80) extending between (as shown in Figures 10A and 10B; further, column 12, line 15 teaches “a strip 80 between the bite pads 56 and 60”) the pair of bite pads  (bite pad 56, bite pad 60); and a tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) configured to receive (as shown in Figures 10A and 10B) the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80), the tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) including a pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43), each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) of the pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) having a recess (indented alcove as defined in the annotated copy of Figure 10A provided below) configured to receive at least a portion of one of the pair of bite pads (bite pad 56, bite pad 60) therein (as shown in Figures 10A and 10B), each recess (indented alcove as defined in the annotated copy of Figure 10A provided below) being defined by a floor (the bottom surface of the recess as defined in the annotated copy of Figure 10A provided below), a front plateau (top surface of first joinder component 11) elevated above (as shown in Figures 10A and10B) the floor (the bottom surface of the recess as defined in the annotated copy of Figure 10A provided below), a rear plateau (top surface of second joinder component 13) elevated above (as shown in Figures 10A and10B) the floor the bottom surface of the recess as defined in the annotated copy of Figure 10A provided below), and at least one sidewall (side wall 37 and side wall 43, respectively) extending from (as shown in Figures 10A and10B) the floor (the bottom surface of the recess as defined in the annotated copy of Figure 10A provided below) and extending between (as shown in Figures 10A and10B) the front plateau (top surface of first joinder component 11) and the rear plateau top surface of second joinder component 13), a connecting arc (connector 20, channel 78) extending between (as shown in Figures 10A and 10B; further, column 8, lines 4-5 teaches “a connector 20 between the first frame 38 and the second frame 40”) the pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43), the connecting arc (connector 20, channel 78) including at least one elongated support member (as defined in the annotated copy of Figure 10A provided below) extending rearwardly from (the at least one elongated support member is shown to have a thickness that extends rearwardly from the center point of connector 20, as shown in Figure 10A) a midpoint (center point) of the connecting arc (connector 20, channel 78), the at least one elongated support member (as defined in the annotated copy of Figure 10A provided below) including (inasmuch as it is structured as) spaced apart holding lips configured to receive the connecting band (strip 80) of the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) between the holding lips (as shown in Figure 10B, the support members/holding lips hold the strip 80 therebetween) and adapted to hold (the support member is shown in Figure 10B to engage strip 80) the connecting band (strip 80) of the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) behind and in contact with the front teeth for receiving impressions of the front teeth during fitting (column 8, lines 62-63 teaches “the arch 68 of the connector 20 can be location adjacent to one of incisors [the incisors being front teeth] of the user and the gum line adjacent to the incisors of the user” and “the connector lies on the lingual [or, interior side of] of the lower central incisors;” since the strip 80 is positioned within the connector 20 as shown in Figure 10B, the strip 80 would likewise be positioned adjacent the incisors/front teeth and the gum line adjacent the incisors on the interior side of the incisors; thus, the strip 80 would be positioned behind the incisors/front teeth; strip 80 would be capable of being in contact with the incisors/front teeth depending on the position/orientation of the incisors/front teeth of the individual user; column 12, lines 14-15 teaches “the PVS forms a strip 80 between the bite pads 56 and 60,” and therefore, the strip 80 is made of a material that is capable of receiving impressions of the front teeth during fitting when the front teeth are in contact therewith).

    PNG
    media_image3.png
    534
    484
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    767
    550
    media_image2.png
    Greyscale

In regards to claim 20, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B that the at least one sidewall (side wall 37, side wall 43) is an outer wall (inasmuch as side wall 37 and side wall 43 are positioned laterally outward away from the center of the device), and wherein each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) of the pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) further comprises an inner wall (side wall 39 and side wall 41) oppositely disposed from (as shown in Figures 2 and 3) the outer wall  (side wall 37, side wall 43), wherein the outer wall (side wall 37, side wall 43) has a height above the floor (the bottom surface of the recess as defined in the annotated copy of Figure 10A provided below) greater than the height (as shown in Figures 10A and 10B) of the inner wall (as defined in the annotated copy of Figure 10A provided below; shown in Figure 10A to be positioned more inward, toward the center of the device, than the outer walls).

    PNG
    media_image4.png
    582
    388
    media_image4.png
    Greyscale

In regards to claim 26, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B that the at least one elongated support member (the outer/anterior wall of connector 20) includes a central support member (as defined in the annotated copy of Figure 10A provided below) at a center portion of (as shown in Figure 10A) the connecting arc (connector 20, channel 78) and a pair of side support members (as defined in the annotated copy of Figure 10A provided below) wherein one side support member (as defined in the annotated copy of Figure 10A provided below) is positioned on either side of (as shown in Figure 10A) the central support member (as defined in the annotated copy of Figure 10A provided below).

    PNG
    media_image5.png
    635
    583
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Christensen, III (US 2006/0201520).
In regards to claim 6, Frey teaches the apparatus of claim 1.  Frey does not teach that the tray further includes a stop located on the tray and spaced from the at least one elongated support member such that the tray is adapted to capture a tooth between the at least one elongated support member and the stop.
However, Christensen, III teaches in Figure 3, [0097] and [0099-0100] an analogous device that includes a stop (labial rail 22) located on the tray (upper mouthpiece portion 2) and spaced from (as shown in Figure 3) the at least one elongated (shown in Figure 3 to have an elongated length) support member (palatal rail 24) such that the tray (upper mouthpiece portion 2) is adapted to capture a tooth between ([0097] teaches that retentions member 20 are for retaining the user’s teeth therebetween) the at least one elongated (shown in Figure 3 to have an elongated length) support member (palatal rail 24) and the stop (labial rail 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Frey to include that the tray further includes a stop located on the tray and spaced from the at least one elongated support member such that the tray is adapted to capture a tooth between the at least one elongated support member and the stop as taught by Christensen, III because this element is known to help hold the device in the user’s mouth and prevent the device from sliding into the user’s mouth, as Christensen, III teaches in [0099-0100].
In regards to claim 25, Frey teaches the apparatus of claim 19. Frey does not teach that the tray further includes a stop located on the tray and spaced from the at least one elongated support member such that the tray is adapted to capture a tooth between the at least one elongated support member and the stop.
However, Christensen, III teaches in Figure 3, [0097] and [0099-0100] an analogous device wherein the tray (upper mouthpiece portion 2) further includes a stop (labial rail 22) located on the tray (upper mouthpiece portion 2) and spaced from (as shown in Figure 3) the at least one elongated support member (palatal rail 24) such that the tray (upper mouthpiece portion 2) is adapted to capture a tooth between ([0097] teaches that retentions member 20 are for retaining the user’s teeth therebetween) the at least one elongated support member (palatal rail 24) and the stop (labial rail 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tray of Frey to further include a stop located on the tray and spaced from the at least one elongated support member such that the tray is adapted to capture a tooth between the at least one elongated support member and the stop as taught by Christensen, III because this element is known to help hold the device in the user’s mouth and prevent the device from sliding into the user’s mouth, as Christensen, III teaches in [0099-0100].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Hancock (US 5,511,562).
In regards to claim 9, Frey teaches the apparatus of claim 1. Frey does not teach that each well has a planar floor.
However, Hancock teaches in Figures 1, 3 and 5 and column 3, lines 1-4 an analogous device wherein each well (formed by the combination of compartments 20, 22) has a planar floor (single connector 18; shown in Figure 5 to be planar).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify each well of Frey to have a planar floor as taught by Hancock because this element is known to divide the well into upper and lower compartments to facilitate even vertical positioning of the upper and lower dentition within the well and further, to provide structural support to each bite pad support, as Hancock teaches in Figure 1 and column 3, lines 1-4.

Claims 10, 11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of DiMarino et al. (US 2003/0138754).
In regards to claim 10, Frey teaches the apparatus of claim 1.  Frey does not teach that the at least one elongated support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member.
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one elongated support member (projections 28 positioned on outer wall 12 and inner wall 14, each having a panel 26; [0030] teaches the projections 28 receiving, and thus supporting, “dental impression material” therebetween) includes a central support member (as defined in the annotated copy of Figure 9 provided below) extending from a center portion of (as shown in Figure 9) the connecting arc (dental impression tray 100) and a pair of side support members (as defined in the annotated copy of Figure 9 provided below), wherein each one of the pair of side support members (as defined in the annotated copy of Figure 9 provided below) extends from (shown in Figure 9 to project inwardly away from the outer wall 12 of dental impression tray 100) the connecting arc (dental impression tray 100) from a position spaced from and on either side of (as shown in Figure 9) the central support member (as defined in the annotated copy of Figure 9 provided below).

    PNG
    media_image6.png
    733
    510
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one elongated support member of Frey to further include that the at least one elongated support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member as taught by DiMarino et al. because this element is known to enable the material of the connecting band to flow into a material retaining groove formed by the holding lips, which produces of 360 degree lock to prevent the material of the connecting band from distorting or being pulled away from the connecting arc, as DiMarino et al. teaches in [0030]. Since Frey teaches in column 12, line 15 that the connecting band (strip 80) is formed of moldable/flowable PVS, such a modification would be beneficial.
In regards to claim 11, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41, 46-49 and 66-67, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of the user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 teaches “the top of the bite pads 56 and 60 form indentation surfaces 58 and 62 respectively for the teeth”) and a connecting band (strip 80) extending between (as shown in Figures 10A and 10B; further, column 12, line 15 teaches “a strip 80 between the bite pads 56 and 60”) the pair of bite pads (bite pad 56, bite pad 60); and a tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) configured to receive (as shown in Figures 10A and 10B) the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80), the tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) including a pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) spanned by (as shown in Figures 10A and 10B; further, column 8, lines 4-5 teaches “a connector 20 between the first frame 38 and the second frame 40”) a connecting arc (connector 20, channel 78), the connecting arc (connector 20, channel 78) having at least one elongated (inasmuch as the outer/anterior wall of connector 20 is shown in Figure 10A to have a length extension) support member (the outer/anterior wall of connector 20) extending from a midpoint of (as shown in Figure 10A, the outer/anterior wall of connector 20 has a length that extends laterally away from the center of connector 20) the connecting arc (connector 20, channel 78) toward the pair of bite pad supports  (as shown in Figure 10A, the outer/anterior wall of connector 20 has a length that extends laterally away from the center of connector 20, in a direction toward the pair of bite pad supports) and adapted to contact the interior surface of a tooth (column 8, lines 66-67 teaches that in use “the connector is behind the front lower teeth;” so, the outer/anterior wall of connector 20 is capable of being positioned behind the teeth to engage the interior surface of a tooth) utilizing the dental guard (bite pad 56, bite pad 60, strip 80) and tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78), the connecting arc (connector 20, channel 78) adapted to hold (connector 2 is shown in Figure 10B to engage strip 80) the connecting band (strip 80) of the thermoplastic dental guard (bite pad 56, bite pad 60, strip 80) behind and in contact with the front teeth for receiving impressions of the front teeth during fitting (column 8, lines 62-63 teaches “the arch 68 of the connector 20 can be location adjacent to one of incisors [the incisors being front teeth] of the user and the gum line adjacent to the incisors of the user” and “the connector lies on the lingual [or, interior side of] of the lower central incisors;” since the strip 80 is positioned within the connector 20 as shown in Figure 10B, the strip 80 would likewise be positioned adjacent the incisors/front teeth and the gum line adjacent the incisors on the interior side of the incisors; thus, the strip 80 would be positioned behind the incisors/front teeth; strip 80 would be capable of being in contact with the incisors/front teeth depending on the position/orientation of the incisors/front teeth of the individual user; column 12, lines 14-15 teaches “the PVS forms a strip 80 between the bite pads 56 and 60,” and therefore, the strip 80 is made of a material that is capable of receiving impressions of the front teeth during fitting when the front teeth are in contact therewith).
Frey does not teach that the at least one support member (the outer/anterior wall of connector 20) includes spaced apart holding lips configured to receive the connecting band of the thermoplastic dental guard between the holding lips.
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one support member (projections 28 positioned on outer wall 12, each having a panel 26) includes spaced apart holding lips (projections 28, each having a panel 26) configured to receive the connection band of the dental guard (dental impression material, which is structured as a band of material filing the cavity 20 or partition 18) between the holding lips ([0030] teaches the projections 28 receiving “dental impression material” therebetween).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one support member of Frey to include spaced apart holding lips configured to receive the connection band between the holding lips as taught by DiMarino et al. because this element is known to enable the material of the band to flow into a material retaining groove formed by the holding lips, which produces of 360 degree lock to prevent the material of the band from distorting or being pulled away from the connecting arc, as DiMarino et al. teaches in [0030]. Since Frey teaches in column 12, line 15 that the connection band (strip 80) is formed of moldable/flowable PVS, such a modification would be beneficial.
In regards to claim 14, Frey and DiMarino et al. teach the apparatus of claim 11. Frey teaches in Figures 10A and 10B that each bite pad support  (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) has a tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible) and a well (as defined in the annotated copy of Figure 10A provided above) extending from (projecting in the direction away from, as shown in Figure 10A) the tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible), the well (as defined in the annotated copy of Figure 10A provided above) configured to receive at least a portion of one of the bite pads (bite pad 56, bite pad 60) therein (as shown in Figures 10A and 10B).
In regards to claim 15, Frey and DiMarino et al. teach the apparatus of claims 11 and 14. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an outer sidewall (side wall 37, side wall 43) extending past (inasmuch as side walls 37, 43 extend beyond the bounds of and along the buccal edge of bite pads 56, 60, as shown in Figure 10B) the portion of the bite pad (bite pad 56, bite pad 60) received within (as shown in Figure 10B) the bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43), the outer sidewall (side wall 37, side wall 43) adapted to contact the tooth distal from the occlusal surface of the tooth (side walls 37, 43 are capable of touching the buccal surface of a tooth, which is a surface away from (or, distal from) the occlusal surface of the tooth).
In regards to claim 16, Frey and DiMarino et al. teach the apparatus of claims 11, 14 and 15. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an inner sidewall (side wall 39, side wall 41) oppositely disposed from (as shown in Figures 10A and 10B) the respective outer sidewall (side wall 37, side wall 43).
In regards to claim 18, Frey and DiMarino et al. teach the apparatus of claim 11. Frey does not teach that the at least one elongated support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member.
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one elongated support member (projections 28 positioned on outer wall 12 and inner wall 14, each having a panel 26; [0030] teaches the projections 28 receiving, and thus supporting, “dental impression material” therebetween) includes a central support member (as defined in the annotated copy of Figure 9 provided below) extending from a center portion of (as shown in Figure 9) the connecting arc (dental impression tray 100) and a pair of side support members (as defined in the annotated copy of Figure 9 provided below), wherein each one of the pair of side support members (as defined in the annotated copy of Figure 9 provided below) extends from (shown in Figure 9 to project inwardly away from the outer wall 12 of dental impression tray 100) the connecting arc (dental impression tray 100) from a position spaced from and on either side of (as shown in Figure 9) the central support member (as defined in the annotated copy of Figure 9 provided below).

    PNG
    media_image6.png
    733
    510
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one elongated support member of Frey as modified by DiMarino et al. to further include that the at least one elongated support member includes a central support member extending from a center portion of the connecting arc and a pair of side support members, wherein each one of the pair of side support members extends from the connecting arc from a position spaced from and on either side of the central support member as taught by DiMarino et al. because this element is known to enable the material of the connecting band to flow into a material retaining groove formed by the holding lips, which produces of 360 degree lock to prevent the material of the connecting band from distorting or being pulled away from the connecting arc, as DiMarino et al. teaches in [0030]. Since Frey teaches in column 12, line 15 that the connecting band (strip 80) is formed of moldable/flowable PVS, such a modification would be beneficial.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650), in view of DiMarino et al. (US 2003/0138754) and further in view of Frey et al. (US 2015/0004555).
In regards to claim 13, Frey and DiMarino et al. teach the apparatus of claim 11. Frey and DiMarino et al. do not teach that the tray further includes a stop extending from the connecting arc and spaced from the at least one elongated support member such that the tray is adapted to capture a tooth between the at least one elongated support member and the stop.
However, Frey et al. teaches in Figures 16A and 16B and [0167] an analogous device wherein the tray (U-shaped tray shown in Figure 16A) further includes a stop (clip 226) extending from (as shown in Figure 16B) the connecting arc (anterior arch of the tray) and spaced from (as shown in Figure 16B) the at least one elongated support member (forward surface of the anterior arch of the tray) such that the tray (U-shaped tray shown in Figure 16A) is adapted to capture a tooth between (as shown in Figure 16B) the at least one elongated support member (forward surface of the anterior arch of the tray) and the stop (clip 226).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tray of Frey as modified by DiMarino et al. to further include a stop extending from the connecting arc and spaced from the at least one elongated support member such that the tray is adapted to capture a tooth between the at least one elongated support member and the stop as taught by Frey et al. because this element is known to secure the tray to the user’s dentition and “facilitate alignment of the incisor edges,” as Frey et al. teaches in [0167].

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650), in view of DiMarino et al. (US 2003/0138754) and further in view of Hancock (US 5,511,562).
In regards to claim 17, Frey and DiMarino et al. teach the apparatus of claims 11 and 14. Frey and DiMarino et al. do not teach that each well has a planar floor.
However, Hancock teaches in Figures 1, 3 and 5 and column 3, lines 1-4 an analogous device wherein each well (formed by the combination of compartments 20, 22) has a planar floor (single connector 18; shown in Figure 5 to be planar).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify each well of Frey as modified by DiMarino et al. to have a planar floor as taught by Hancock because this element is known to divide the well into upper and lower compartments to facilitate even vertical positioning of the upper and lower dentition within the well and further, to provide structural support to each bite pad support, as Hancock teaches in Figure 1 and column 3, lines 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/4/2022